August 4, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           VINCENT LILLY, Appellant

NO. 14-14-00343-CV                           V.

    TEXAS DEPARTMENT OF CRIMINAL JUSTICE AND BILL PIERCE,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Texas
Department of Criminal Justice and Bill Pierce, signed March 31, 2014, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Vincent Lilly, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.